DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s Amendment filed October 7, 2021 has been fully considered and entered.
	The rejections on the grounds of nonstatutory double patenting, which were set forth in the previous Office action have been withdrawn in view of Applicant’s Amendments to the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 6, 8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 5,461,688) in view of Mulligan (US 8,915,656 B2) and Hogue (US 2012/0017438 A1).
Regarding claims 1, 3, 6, and 8; Lee (US 5,461,688) discloses a system (see Figure 1) comprising:
a hybrid cable (76) comprising one or more fibers (74) and one or more wires (78); and
a connector assembly (see Figure 1), comprising: 
a housing (the housing includes parts 12 and 14); 
one or more discrete fiber connectors (SC connector 10) disposed within the housing, 
wherein each discrete fiber connector (10) comprises a ferrule (ferrule 72) and is configured to receive a respective fiber (74) from a hybrid cable (76), wherein each discrete fiber connector (10) does not have a fiber stub (see Figure 1), and wherein the 
one or more electrical connectors (electrical conductive material of 12 and contact 104 form an electrical connector) disposed within the housing (12/14), wherein each electrical connector is configured to interface with a respective wire (78) from the hybrid cable (76);
wherein the one or more discrete fiber connectors comprise an SC connector (see lines 38-42).
Lee does not disclose that the ferrule is formed of plastic; that the fiber has a cleaved end flush with an end of the respective discrete fiber connector; or that the wire is configured for power transmission.  
Lee does not teach that the ferrule is formed of any particular material.  The examiner takes Official notice that plastic is routinely used to form ferrules in the art.  For example, Mulligan teaches that optical fiber ferrules have been around since the early 1980s and that ferrules are generally plastic, ceramic or metal (see column 1, lines 16-19 of Mulligan).  Since Lee does not disclose a particular material for forming the ferrule, one of ordinary skill in the art would have been motivated to choose a known material for forming ferrules, including plastic, since plastic was a known alternative material used to form ferrules in the prior art and one of ordinary skill could have form the material from plastic with no change in the ferrules respective functions to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Optical fibers are routinely cleaved and inserted into optical connectors to be flush with the connectors for the purpose of ensuring that the fiber is adequately protected by the connector.  Hogue teaches that discrete fiber connectors may include a fiber having a cleaved end face that is flush with a ferrule at and the end of the connector (see claims 4, 12, and 17 of Hogue).  Thus, before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to provide the respective fiber corresponding to a respective discrete fiber connector with a cleaved end flush with an end of the respective discrete fiber connector for the purpose of configuring the fiber end in a known manner commonly employed in the art.
The wire (78) of Lee is an electrical wire.  Electrical wires are conductive and are inherently configured for power transmission via the conductive path formed by the length of the wire.  The examiner notes that any signal conveyed by the conductive electrical wire inherently has a power associated with it.  
Regarding claim 11; the hybrid cable (72) inherently comprises a first portion for housing the one or more fibers and a second portion for housing the one or more wires, which are by definition within separate portions of the hybrid cable (since the fibers and wires cannot occupy the same space or portion).
Claims 1, 6, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sakurai (US 2012/0178303 A1) in view of Mulligan (US 8,915,656 B2) and Hogue (US 2012/0017438 A1).
Regarding claims 1 and 6; Sakurai discloses a system (See Figure 1) comprising
a hybrid cable (9), comprising one or more fibers (8) and one or more wires (6, 7); and
a connector assembly (see Figure 1), comprising: 
a housing (1a); 
one or more discrete fiber connectors (4a) disposed within the housing (1a), 
wherein each discrete fiber connector (4a) comprises a ferrule (ferrule 14a) and is configured to receive a respective fiber (8) from a hybrid cable (9), and wherein each discrete fiber connector (4a) does not have a fiber stub (see Figure 1), and wherein the respective fiber (8) corresponding to the respective discrete fiber connector (4a) is configured data communication (see paragraph 2) and to provide a fiber-to-air interface for data communication (the connector is configured to provide a fiber-to-air interface); 
one or more electrical connectors (2a, 3a) disposed within the housing (1a), wherein each electrical connector (2a, 3a) is configured to interface with a respective wire (6, 7) from the hybrid cable (9), and wherein the respective wire (2a) is configured for power transmission (see paragraphs 15, 18, and 25).
Sakurai does not disclose that the ferrule (14a) comprises a plastic ferrule, or that the fiber (8) has a cleaved end flush with an end of the respective discrete fiber connector (4a).
Sakurai does not teach that the ferrule is formed of any particular material.  The examiner takes Official notice that plastic is routinely used to form ferrules in the art.  For example, Mulligan teaches that optical fiber ferrules have been around since the early 1980s and that ferrules are generally plastic, ceramic or metal (see column 1, lines 16-19 of Mulligan).  Since Sakurai does not disclose a particular material for forming the ferrule, one of ordinary skill in the art would have been motivated to choose a known material for forming ferrules, including plastic, since plastic was a known alternative material used to form ferrules in the prior art and one of ordinary skill could have form the material from plastic with no change in the ferrules respective functions to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Optical fibers are routinely cleaved and inserted into optical connectors to be flush with the connectors for the purpose of ensuring that the fiber is adequately protected by the connector.  Hogue teaches that discrete fiber connectors may include a fiber having a cleaved end face that is flush with a ferrule at and the end of the connector (see claims 4, 12, and 17 of Hogue).  Thus, before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to provide the respective fiber corresponding to a respective discrete fiber connector with a cleaved end flush with an end of the respective discrete fiber connector for the purpose of configuring the fiber end in a known manner commonly employed in the art.
Regarding claim 11; the hybrid cable (9) inherently comprises a first portion for housing the one or more fibers and a second portion for housing the one or more wires, which are by definition within separate portions of the hybrid cable (since the fibers and wires cannot occupy the same space or portion).
Claims 1, 5, 6, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over O’Dea (US 5,242,315) in view of Mulligan (US 8,915,656 B2) and Hogue (US 2012/0017438 A1).
Regarding claims 1 and 6; O’Dea discloses a system (see Figure 2), comprising:
a hybrid cable (16), comprising one or more fibers (86) and one or more wires (98), and
a connector assembly (see Figure 2), comprising: 
a housing (housing is formed by base 40 and cover 42); 
one or more discrete fiber connectors (terminals 19) disposed within the housing (40/42), 
wherein each discrete fiber connector (19) comprises a ferrule (ferrule 84) is configured to receive a respective fiber (86) from a hybrid cable (16), wherein each discrete fiber connector (19) does not have a fiber stub (see Figure 2), and wherein the respective fiber (86) corresponding to the respective discrete fiber connector (19) is configured for data communication (the optical fiber is configured to transmit optical signals which include data communications along the length of the optical fiber) and to provide a fiber-to-air interface for data communication; 
one or more electrical connectors (94) disposed within the housing (40-42), wherein each electrical connector (94) is configured to interface with a respective wire (98) from the hybrid cable (16).
O’Dea does not disclose that the ferrule comprises a plastic ferrule; the fiber has a cleaved end flush with an end of the respective discrete fiber connector; or specifically state that the wire is configured for power transmission.
O’Dea does not teach that the ferrule is formed of any particular material.  The examiner takes Official notice that plastic is routinely used to form ferrules in the art.  For example, Mulligan teaches that optical fiber ferrules have been around since the early 1980s and that ferrules are generally plastic, ceramic or metal (see column 1, lines 16-19 of Mulligan).  Since O’Dea does not disclose a particular material for forming the ferrule, one of ordinary skill in the art would have been motivated to choose a known material for forming ferrules, including plastic, since plastic was a known alternative material used to form ferrules in the prior art and one of ordinary skill could have form the material from plastic with no change in the ferrules respective functions to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Optical fibers are routinely cleaved and inserted into optical connectors to be flush with the connectors for the purpose of ensuring that the fiber is adequately protected by the connector.  Hogue teaches that discrete fiber connectors may include a fiber having a cleaved end face that is flush with a ferrule at and the end of the connector (see claims 4, 12, and 17 of Hogue).  Thus, before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to provide the respective fiber corresponding to a respective discrete fiber connector with a cleaved end flush with an end of the respective discrete fiber connector for the purpose of configuring the fiber end in a known manner commonly employed in the art.
The wire (98) of Lee is an electrical wire.  Electrical wires are conductive and are inherently configured for power transmission via the conductive path formed by the length of the wire.  The examiner notes that any signal conveyed by the conductive electrical wire inherently has a power associated with it.  
Regarding claims 5 and 10; the one or more electrical connectors (94) comprise two electrical connectors (94) arranged on opposite lateral sides of the housing (40/42), and wherein the housing (40/42) comprises openings (cradle openings 58) to expose the two electrical connectors (94).  
Regarding claim 11; the hybrid cable (16) inherently comprises a first portion for housing the one or more fibers and a second portion for housing the one or more wires, which are by definition within separate portions of the hybrid cable (since the fibers and wires cannot occupy the same space or portion).
Claims  1-3, 6-8, and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Gniadek (US 2016/0266326 A1) in view of Mulligan (US 8,915,656 B2) and Hogue (US 2012/0017438 A1).
Regarding claims 1-3 and 6-8; Gniadek discloses a system (see Figures 21A-21C), comprising:
a hybrid cable (the cable extending from the system in Figures 21A-21C), comprising one or more fibers (58; see Figures 14 and 19) and one or more wires (75; see Figure 16-18 and 21A-21C); and
connector assembly (see Figures 21A-21C), comprising: 
a housing (housing 12; see Figures 21A, 21B and paragraph 75; housing 12 is more clearly illustrated in Figure 5); 
one or more discrete fiber connectors (LC connectors 52; see paragraph 75) disposed within the housing (12), 
wherein each discrete fiber connector (52) comprises a ferrule (53)  is configured to receive a respective fiber (optical fibers 58; see Figures 14 and 19) from a hybrid cable (see Figures 21A-21C, wherein the hybrid cable extends from the connector assembly 10), wherein each discrete fiber connector (52) does not have a fiber stub, and wherein the respective fiber (58) corresponding to the respective discrete fiber connector (52) is configured for data communication (see paragraphs 2 and 3) and to provide a fiber-to-air interface for data communications (LC and SC connectors are configured to provide a fiber-to-air interface for data communication; see paragraphs 75 and 97); 
one or more electrical connectors (72; see paragraphs and 75) disposed within the housing (12), wherein each electrical connector (72) is configured to interface with a respective wire (75; see Figures 16-18 and 21A-21C) from the hybrid cable (cable in Figures 21A-21C), wherein the respective wire (75) is configured for power transmission (see paragraphs 2 and 3);
wherein the one or more discrete fiber connectors comprise two LC connectors (52; see paragraph 75);
wherein the one or more discrete fiber connectors comprises an SC connector (see paragraph 97).
Gniadek does not disclose that the ferrule comprises a plastic ferrule or that the fiber has a cleaved end flush with an end of the respective discrete fiber connector.
Gniadek does not teach that the ferrule is formed of any particular material.  The examiner takes Official notice that plastic is routinely used to form ferrules in the art.  For example, Mulligan teaches that optical fiber ferrules have been around since the early 1980s and that ferrules are generally plastic, ceramic or metal (see column 1, lines 16-19 of Mulligan).  Since Gniadek does not disclose a particular material for forming the ferrule, one of ordinary skill in the art would have been motivated to choose a known material for forming ferrules, including plastic, since plastic was a known alternative material used to form ferrules in the prior art and one of ordinary skill could have form the material from plastic with no change in the ferrules respective functions to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Optical fibers are routinely cleaved and inserted into optical connectors to be flush with the connectors for the purpose of ensuring that the fiber is adequately protected by the connector.  Hogue teaches that discrete fiber connectors may include a fiber having a cleaved end face that is flush with a ferrule at and the end of the connector (see claims 4, 12, and 17 of Hogue).  Thus, before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to provide the respective fiber corresponding to a respective discrete fiber connector with a cleaved end flush with an end of the respective discrete fiber connector for the purpose of configuring the fiber end in a known manner commonly employed in the art.
Regarding claim 11; the hybrid cable (cable illustrated in Figures 21A-21C) inherently comprises a first portion for housing the one or more fibers and a second portion for housing the one or more wires, which are by definition within separate portions of the hybrid cable (since the fibers and wires cannot occupy the same space or portion).
Regarding claims 12-16; Gniadek, Mulligan, and Hogue disclose or suggest a method for field termination of a connector assembly (see Figures 21A-21C), comprising: 
providing a connector assembly (the connector assembly of 21A-21B, including a housing 12, is inherently provided), wherein the connector assembly comprises one or more discrete fiber connectors (52; see Figures 14, 16A-16B, 17, 18, and 19), wherein each of the one or more discrete fiber connectors (52) does not have a fiber stub; 
routing one or more fibers (58) through the one or more discrete fiber connectors (52), wherein each of the one or more fibers (58) is from a hybrid cable (hybrid cable pictured in Figures 21A-21C) and is configured for data communication (see paragraphs 2 and 3 of Gniadek); 
cleaving each of the one or more fibers routed through the one or more discrete fiber connectors (see the discussion with respect to claims 1 and 6); 
inserting each of the one or more fibers routed through the one or more discrete fiber connectors such that each respective fiber is flush with an end of a respective discrete fiber connector corresponding to the respective fiber (see the discussion with respect to claims 4 and 9 above;); and 
attaching each respective fiber (58) to the respective discrete fiber connector (52) corresponding to the respective fiber (58), wherein each attached fiber provides a fiber-to-air interface for data communication (LC and SC connectors provide fiber-to-air interfaces);
attaching one or more wires (75) of the hybrid cable to one or more electrical connectors (72) of the connector assembly, wherein the one or more wires are configured for power transmission (see paragraphs 2 and 3);
mating the connector assembly to a corresponding socket (see Figure 4B);
wherein the one or more discrete fiber connectors (52) comprise two LC connectors (see paragraph 75);
wherein the one or more discrete fiber connectors comprise an SC connector (see paragraph 97).  
Gniadek, Mulligan, and Hogue do not specifically disclose pulling back each of the one or more fibers routed through the one or more discrete fiber connectors.  Before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to pull back each of the one or more fibers routed through the one or more discrete fiber connectors for the purpose of ensuring that the fiber ends did not extend outside of the connector end face, such that the fiber ends are flush with and maximally protected by the connector.
Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Gniadek (US 2016/0266326 A1) in view of Mulligan (US 8,915,656 B2) and Hogue (US 2012/0017438 A1), and in further view of Caron (US 4,741,590) and Bradley et al. (US 6,357,933).
Regarding claim 17; Gniadek, Mulligan, and Hogue disclose or suggest all of the limitations of claim 12 as applied above, but do not disclose attaching each respective fiber to the respective discrete fiber connector corresponding to the respective fiber further comprises: applying glue to an end of the respective fiber to hold the respective fiber in place relative to the respective discrete fiber connector.  Caron (US 4,741,590) teaches that glue (epoxy resin) may be applied to an end of a fiber to hold the fiber within a connector (see column 6-22).  Bradley et al. (US 6,357,933) teaches that teaches that SC connectors uses adhesive to secure the fibers within the connectors (see column 1, line 55, through column 2, line 5).  Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to further apply glue to an end of the respective fiber to hold the respective fiber in place relative to the respective discrete fiber connector for the purpose of securing the fiber with a known method.
Response to Arguments
Applicant's arguments filed October 7, 2021 have been fully considered but they are not persuasive. 
Applicant states that it would not have been obvious to one of ordinary skill in the art to have arrived at the features of amended claim 1 in view of the teachings of Lee, Sakurai, O’Dea, Gniadek, and Hogue, as none of the cited references, whether taken alone or in combination, contemplate particular problems addressed or advantages achieved by the features of claim 1.  
The examiner disagrees.
In response to applicant's argument that the cited prior art does not contemplate the particular problems addressed or advantages achieved by the present invention, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant states that Lee does not explicitly state that the ferrule is ceramic or that the fiber is polished, but given the state of the art at the time that Lee was filed (1994), a person of ordinary skill in the art would have understood that the connector shown in Fig. 1 of Lee depicts a standard ceramic ferrule for a fiber having a polished end to provide a fiber-to-fiber connection. 
The examiner disagrees.
Lee does not teach that the ferrule is formed of any particular material, thereby suggesting to one of ordinary skill in the art that any material routinely used to form optical fiber ferrules in the art is acceptable, and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  In re Leshin, 135 USPQ 416.
As evidenced by the teachings of Mulligan, optical ferrules were known to be formed of plastic materials prior to the present invention, wherein Mulligan teaches that optical fiber ferrules have been around since the early 1980s and that ferrules are generally plastic, ceramic or metal (see column 1, lines 16-19 of Mulligan).  
The examiner additionally notes that it is what is suggested to one of ordinary skill in the art by the combined teachings of the prior art references before the date of filing of the present application that is relevant, not before the date of filing of a prior art reference.  That is to say that the question is would one of ordinary skill in the art have been familiar with plastic ferrules before the filing date of the present application, which has a priority day of 2016, not 1994.  The answer is yes, one of ordinary skill in the art would have been familiar with plastic ferrules prior to 2016 as evidenced by Mulligan.  
Therefore, since Lee does not disclose a particular material for forming the ferrule, one of ordinary skill in the art would have been motivated to choose a known material for forming ferrules, including plastic, since plastic was a known alternative material used to form ferrules in the prior art and one of ordinary skill could have form the material from plastic with no change in the ferrules respective functions to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Applicant states that Sakurai Fig. 1 and Fig. 2 depict a fan-out plug-side connector that is intended to be connected to a corresponding fan-out receptacle-side connector; that a person of ordinary skill in the art would thus understand that Sakurai is heavily alignment-dependent and would rely on an index-matching gel for making the fiber-to-fiber connection from the plug connector to the receptacle-side connector; and that, as such, Sakurai does not disclose or suggest a discrete fiber connector comprising a plastic ferrule, wherein the discrete fiber connector does not have a fiber stub, and wherein a respective fiber corresponding to the discrete fiber connector has a cleaved end flush with an end of the respective discrete fiber connector to provide a fiber-to- air interface for data communication, as recited in amended claim 1. 
The examiner disagrees.
Sakurai in view of Mulligan and Hogue suggest the connector as applied above.
Sakurai does not teach that the ferrule is formed of any particular material, thereby suggesting to one of ordinary skill in the art that any material routinely used to form optical fiber ferrules in the art is acceptable, and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  In re Leshin, 135 USPQ 416.
As evidenced by the teachings of Mulligan, optical ferrules were known to be formed of plastic materials prior to the present invention, wherein Mulligan teaches that optical fiber ferrules have been around since the early 1980s and that ferrules are generally plastic, ceramic or metal (see column 1, lines 16-19 of Mulligan).  
Therefore, since Sakurai does not disclose a particular material for forming the ferrule, one of ordinary skill in the art would have been motivated to choose a known material for forming ferrules, including plastic, since plastic was a known alternative material used to form ferrules in the prior art and one of ordinary skill could have form the material from plastic with no change in the ferrules respective functions to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Additionally, the examiner notes that LC and SC connectors are configured for air-to-fiber interfaces and do not inherently require the presence of index-matching gel.  
Applicant has not pointed to any portion of Sakurai that teaches the use of an index-matching gel and there does not appear to be a teaching related to the use of index-matching gel in Sakurai.
Applicant states that O'Dea Fig. 2 depicts a connector having a plurality of ferrules, wherein the ferrules used are "commercially available." See O'Dea, col. 4:42-43. Thus, a person of ordinary skill in the art would understand that O'Dea is using conventional ceramic ferrules, and O'Dea does not disclose or suggest a discrete fiber connector comprising a plastic ferrule, wherein the discrete fiber connector does not have a fiber stub, and wherein a respective fiber corresponding to the discrete fiber connector has a cleaved end flush with an end of the respective discrete fiber connector to provide a fiber-to-air interface for data communication, as recited in amended claim 1. 
The examiner disagrees.
O’Dea in view of Mulligan and Hogue suggest the connector as applied above.
O’Dea does not teach that the ferrule is formed of any particular material, thereby suggesting to one of ordinary skill in the art that any material routinely used to form optical fiber ferrules in the art is acceptable, and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  In re Leshin, 135 USPQ 416.
As evidenced by the teachings of Mulligan, optical ferrules were known to be formed of plastic materials prior to the present invention, wherein Mulligan teaches that optical fiber ferrules have been around since the early 1980s and that ferrules are generally plastic, ceramic or metal (see column 1, lines 16-19 of Mulligan).  
Therefore, since O’Dea does not disclose a particular material for forming the ferrule, one of ordinary skill in the art would have been motivated to choose a known material for forming ferrules, including plastic, since plastic was a known alternative material used to form ferrules in the prior art and one of ordinary skill could have form the material from plastic with no change in the ferrules respective functions to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Applicant states that Gniadek Figs. 21A-21C are directed to an outer shell for holding two standard LC connectors. See also Gniadek Fig. 9, [0008]-[0009], [0013]-[0014], [0024], [0036]. A person of ordinary skill in the art would understand that a standard LC connector has a fiber stub with a polished end. As such, Gniadek does not disclose or suggest a discrete fiber connector comprising a plastic ferrule, wherein the discrete fiber connector does not have a fiber stub, and wherein a respective fiber corresponding to the discrete fiber connector has a cleaved end flush with an end of the respective discrete fiber connector to provide a fiber-to- air interface for data communication, as recited in amended claim 1. 
Applicant’s arguments are confusing when taken in view of the claimed invention as a whole.  For instance, claim 2 of the present invention specifically requires that the discrete fiber connectors are LC connectors.  Applicant is arguing that an LC connector must inherently have a fiber stub with a polished end, but independent claim 1 from which claim 2 depends requires that the fiber connector does not have a stub.
The examiner asserts that LC connectors may or may not have stubs as understood by a person of ordinary skill in the art.  The absence or presence of a stub is not inherent to an LC connector.  
Gniadek, Mulligan and Hogue teach or suggest all of the limitations of claim 1 as applied above.
Applicant states that Hogue does not cure the above-discussed deficiencies of Lee, Sakurai, O'Dea and Gniadek with respect to amended claim 1. The Office Action at page 22 relies on Hogue claims 4, 12 and 17 for the teaching of a fiber having a cleaved end face that is flush with a ferrule at the end of a connector. Hogue, however, is assigned to "Hogue Surgical, LLC" and depicts a surgical device having a specialized adjustable ferrule which is made of ceramic or metal (see Hogue [0023]). Thus, Hogue does not disclose or suggest a discrete fiber connector comprising a plastic ferrule, and a person of ordinary skill in the art would not have looked to Hogue with respect to modifying a connector assembly for a fiber connector for data communication, as there would not have been any reason for a person of ordinary skill in the art to try to introduce surgical tool-related modifications into such fiber connectors for data communication. 
Mulligan is relied upon to illustrate that ferrules are known to be formed of plastic to one of ordinary skill in the art. Hogue is not relied upon to teach a plastic ferrule.
Applicant states that for at least the foregoing reasons, a person of ordinary skill in the art, at the time the invention was made, would not have been able to arrive at the features of amended independent claim 1 in view of the teachings of Lee, Sakurai, O'Dea, Gniadek and Hogue, and claim 1 is patentable over Lee, Sakurai, O'Dea, Gniadek and Hogue. Amended independent claim 6, although different in scope from claim 1, is also patentable over Lee, Sakurai, O'Dea, Gniadek and Hogue for at least these same reasons, and further due to the additional features recited therein. Dependent claims 2-3, 5, 7-8 and 10-11, which depend from claims 1 and 6, are also patentable for at least these same reasons, and further due to the additional features recited therein. 
The examiner disagrees for the reasons discussed above.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
 	Applicant states that in view of the discussion regarding Gniadek and Hogue, it is further respectfully submitted that a person of ordinary skill in the art, at the time the invention was made, would not have been able to arrive at the features of amended claim 12 in view of the teachings of Gniadek and Hogue. In particular, it would not have been obvious to have combined the surgical tool of Hogue with the LC connector shell of Gniadek to arrive at the claimed method for field termination which includes providing a connector assembly having a discrete fiber connector without a fiber stub, cleaving a fiber routed through the connector, and providing a fiber-to-air interface via the fiber, as recited in amended claim 12. 
The examiner disagrees for the reasons discussed above.
Applicant states that it is further respectfully submitted that Caron and Bradley do not cure these deficiencies of Gniadek and Hogue, as Caron and Bradley also do not disclose or suggest the above-identified distinguishing features. The Office Action does not rely on Caron and Bradley for these features in any event. 
For at least the foregoing reasons, it is respectfully submitted that amended independent claim 12 is patentable over Gniadek, Hogue, Caron and Bradley. Dependent claims 13-17, which depends from claim 12, are also patentable for at least these same reasons, and further due to the additional features recited therein. 
The examiner disagrees for the reasons discussed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE R CONNELLY whose telephone number is (571)272-2345. The examiner can normally be reached Monday-Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE R CONNELLY/Primary Examiner, Art Unit 2874